Citation Nr: 0947719	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-41 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a higher rating for myalgia, bilateral hips, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from February 1996 to May 
1996, and from August 1997 to December 1997.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which continued the 10 percent evaluation.

A September 2004 rating decision granted a 10 percent 
evaluation, effective in February 2004.  The Veteran's 
December 2004 claim for an increased rating did not reference 
or dispute the September 2004 rating decision in any way.  
See 38 C.F.R. § 20.201 (2009).  Thus, the decision on appeal 
is the February 2005 rating decision, and the September 2004 
rating decision is not involved in the Board's action below-
except by reference.

In February 2008, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The  AMC/RO substantially completed 
the additional development as directed, continued to deny the 
claim, and returned the case to the Board for further 
appellate review.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

The Veteran's representative asserts in the November 2009 
Statement of Accredited Representative that VA failed to 
assist the Veteran by not affording him a VA examination.  
While the Veteran was afforded an examination in January 2005 
after receipt of his current claim, the proper procedure was 
not followed as concerns the effort to arrange a September 
2005 compensation examination.

The Board notes the RO's examination request to the VA 
Medical Center Manchester, New Hampshire, and the medical 
center's examination notice to the Veteran, did not use his 
correct last known address, as reflected on both the February 
2005 notice of the February 2005 rating decision and the 
Veteran's notice of disagreement.  While the claims file 
notes several address changes for the Veteran, VA still has 
the onus of using the last known address of record-which it 
did not do.

Subsequent correspondence notes the Veteran's confinement as 
of November 2005 with a potential release date of May 2006.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall follow applicable VA 
procedure for ascertaining a claimant's 
current mailing address.  All steps in the 
process should be fully documented in the 
claims file.

2.  After the above is complete, the AMC/RO 
should contact the Veteran and obtain the 
names, addresses, and approximate dates of 
treatment of all health care providers, VA 
and non-VA, who have treated the Veteran 
for a bilateral hip disorder since 
September 2005.  After the Veteran has 
signed any necessary releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  After the above is complete, regardless 
of whether additional records are obtained, 
the AMC/RO shall arrange a VA examination 
by an appropriate examiner(s) to determine 
the current severity of the Veteran's 
bilateral hip disorder.  All indicated 
diagnostic tests should be conducted.  The 
claims file should be made available to the 
examiner for review as part of the 
examination.

4.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655.  In the event he does not report for 
any ordered examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it is 
in complete compliance with the directives 
of this REMAND.  If the report is deficient 
in any manner, the AMC/RO must implement 
corrective procedures at once.

6.  Then review the Veteran's claim de novo 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the


matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


